IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0208
                            Filed February 10, 2016


IN RE THE DETENTION OF
BRUCE BAKER,

BRUCE BAKER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.




      Bruce Baker appeals the district court’s order of commitment following a

jury verdict finding him to be a sexually violent predator. AFFIRMED.




      Thomas J. Gaul, Assistant Public Defender, Special Defense Unit, for

appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Tyler J. Buller,

Assistant Attorneys General, for appellee State.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                            2


DOYLE, Judge.

        Bruce Baker appeals the order of commitment entered by the district court

following a jury verdict finding him to be a sexually violent predator, as defined by

Iowa Code section 229A.2(11) (2013). Asserting there was insufficient evidence

to prove he met the definition of a sexually violent predator, Baker argues the

district court erred in denying his motion for a directed verdict. We affirm.

        I. Background Facts and Proceedings.

        In 1985, Baker pled guilty to burglary for breaking and entering a

residence, then strangling and raping a fifteen-year-old girl. In 1992, Baker pled

guilty to second-degree kidnapping and second-degree sexual abuse, arising out

of an attack on a prostitute.        Before he was due to be released from the

Anamosa State Penitentiary in July 2014, the State filed a petition seeking to

have Baker committed as a sexually violent predator under Iowa Code chapter

229A.

        The case proceeded to a jury trial in January 2015. Baker testified at trial

and admitted to his prior offenses. The State offered the opinions of Dr. Amy

Phenix, a clinical psychologist, in support of its case, while Baker countered with

the opinions of Dr. Richard Wollert, a clinical and forensic psychologist, in his

defense.

        After the State rested, and again at the end of the trial, Baker made

motions for a directed verdict.1 He asserted the State had failed to meet its


        1
         Although Baker’s attorney stated at the close of the State’s evidence, “I would
make a motion, however the court wants to call it, a directed verdict, a verdict of [Baker]
is not a sexually violent predator, for summary judgment; however the court wants to
quote it,” and at the end of trial, “I would now renew my request for a summary
                                           3


burden of proving beyond a reasonable doubt that he fit the criteria of a sexually

violent predator.    Baker acknowledged the State proved that he had been

convicted of a sexually violent offense, but asserted the State failed to prove

beyond a reasonable doubt that he suffers from a mental abnormality which

makes him more likely than not to commit sexually violent offenses if not

confined in a secure facility. The district court denied the motions and submitted

the case to the jury, which found Baker to be a sexually violent predator. The

district court committed Baker “to the custody of the Director of the Department of

Human Services for control, care, and treatment until such time as his mental

abnormality has so changed that he is safe to be placed in a transitional release

program or discharged.”

       Baker appeals, again asserting there was insufficient evidence that he

suffers from a mental abnormality or that he is likely to reoffend. He asserts the

testimony from the defense expert established that he had no diagnosis that fit

the definition of mental abnormality under Iowa law and that he was not likely to

reoffend if not confined in a secure facility.

       II. Scope and Standards of Review.

       We review a district court’s decision on a motion for a directed verdict for

correction of errors at law. In re Det. of Hennings, 744 N.W.2d 333, 336 (Iowa

2008). We view the evidence in the light most favorable to the opposing party

and will find the evidence substantial if a jury could reasonably infer a fact from



judgment, directed verdict, judgment of acquittal; however the court deems fit to phrase
it.” We construe the motion to be a motion for directed verdict. Kagin’s Numismatic
Auctions, Inc. v. Criswell, 284 N.W.2d 224, 226 (Iowa 1979) (stating Iowa courts “look to
the substance of a motion and not to its name”).
                                         4

the evidence. See id. at 340. Furthermore, we affirm when the jury’s verdict is

supported by substantial evidence. See In re Det. of Altman, 723 N.W.2d 181,

186 (Iowa 2006).

       III. Analysis.

       A “sexually violent predator” is defined as “a person who has been

convicted of or charged with a sexually violent offense and who suffers from a

mental abnormality which makes the person likely to engage in predatory acts

constituting sexually violent offenses, if not confined in a secure facility.” Iowa

Code § 229A.2(11). A person is “likely to engage in predatory acts of sexual

violence” if “the person more likely than not will engage in acts of a sexually

violent nature.” Id. § 229A.2(4).

       This case essentially boils down to a battle of the experts. The State’s

expert, Dr. Phenix, testified Baker had four mental abnormalities: sexual sadism

disorder, alcohol abuse disorder, marijuana abuse disorder, and other specified

personality disorder with antisocial traits. Dr. Phenix found that Baker’s sexual

sadism and personality disorders predisposed Baker to commit future sex

offenses like the ones he committed in the past. She opined Baker’s mental

abnormalities make him more likely than not to commit future sex offenses if he

is not confined to a secure facility. In our review of the evidence, this is not one

of the “obvious cases” where the district court should have disposed of this case

via Baker’s motion at the close of the State’s evidence. The State presented

evidence that Baker had been convicted of two sexually violent offenses,

suffered from a mental abnormality, and the abnormality made Baker likely to
                                            5


engage in predatory acts constituting sexually violent offenses if not confined.

See id. § 229A.2(4), (11).

       On the other hand, Baker offered the opinions of Dr. Richard Wollert. Dr.

Wollert did not believe Baker fit the definition of an Iowa sexually violent predator

or that Baker was more likely than not to recommit a sexual offense if not

confined. Dr. Wollert opined Baker “does not have a mental abnormality so he

does not meet that criteria, and he is not more likely than not to commit sexually

violent and predatory offense as a result of the mental abnormality, so he does

not meet that criterion either.”     In Dr. Woller’s opinion, Baker “meets neither

criterion [under section 229A.2(4) and (11)].”

       Clearly, the opposing camps of experts held conflicting opinions. It is not

the court’s function here to determine the correctness of either the theory or

testimony between experts. See Martin v. Bankers’ Life Co., 250 N.W. 220, 223

(Iowa 1933). In ruling upon a motion for directed verdict, “[t]he function of the

court is to decide whether the evidence is sufficient to make a case for the jury.”

Id. Furthermore, the credibility of witnesses is for the jury: “The jury is free to

believe or disbelieve any testimony as it chooses and to give weight to the

evidence as in its judgment such evidence should receive.” State v. Thornton,

498 N.W.2d 670, 673 (Iowa 1993); see also State v. Jacobs, 607 N.W.2d 679,

685 (Iowa 2000) (“When conflicting psychiatric testimony is presented to the fact

finder, the issue . . . is clearly for the fact finder to decide. The trier of fact is not

obligated to accept opinion evidence, even from experts, as conclusive. When a

case evolves into a battle of the experts, . . . the reviewing court . . . readily

defer[s] to the [fact finder’s] judgment as [they are] in a better position to weigh
                                         6


the credibility of the witnesses.” (Internal citations omitted.)). Moreover we must

view the evidence in the light most favorable to the party opposing the motion.

Iowa R. App. P. 6.904(3)(b).

      Based upon the evidence at trial, including Dr. Phenix’s testimony that

Baker’s mental abnormalities predisposed Baker to commit further acts of sexual

violence and that he was more likely than not to commit another sexually violent

act, as well as Baker’s two convictions for sexually violent offenses, we find there

was sufficient evidence presented from which a reasonable jury could conclude

Baker is a sexually violent predator. While Baker’s expert, Dr. Wollert, offered

opinions contrary to Dr. Phenix, it was up to the jury to decide which expert was

more credible and whose opinion to accept. See Altman, 723 N.W.2d at 185.

      We find no error in the district court’s denial of Baker’s motions for

directed verdict and accordingly affirm the court’s order of commitment.

      AFFIRMED.